DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on January 31, 2022 in which claims 1-2, 4-14, and 16-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR PROVIDING VISUAL REPRESENTATION.  The closest prior art Richards et al. (US 2014/0129936) is directed to SYSTEM AND METHOD FOR SHARING INVESTIGATION RESULTS, involving a plurality of data objects and links and graph state information representing redacted graphs. Botes et al (US 2018/0260125) is directed to SYNCHRONOUSLY REPLICATING DATASETS AND OTHER MANAGED OBJECTS TO CLOUD-BASED STORAGE SYSTEMS, data replication techniques through which data is stored and replicated through another system. However, Richards and Botes either singularly or in combination, fail to anticipate or render obvious the recited features “A method of providing visual representations of data replication relations, comprising: displaying, in a first display area, a plurality of first visual representations indicating a plurality of storage nodes in a storage system, the plurality of storage nodes in the storage system having data replication relations, the data replication relations including: at least one of: (i) replication of first data at a first storage node of the plurality of storage nodes to one or more second storage nodes of the plurality of storage nodes, and (ii) replication of second data at one or more second storage nodes of the plurality of storage nodes to the first storage node; displaying, in the first display area, a plurality of second visual representations indicating a plurality of data replication relations between the plurality of storage nodes; and displaying, in the first display area, a plurality of third visual representations associated with the plurality of second visual representations, the third visual representations indicating states of replication links between the storage nodes having the replication relations.”  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-2, 4-14, and 16-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Feng et al (US 2013/0250952) relates to METHODS AND APPARATUS FOR PROVIDING ONE-ARM NODE CLUSTERING USING A PORT CHANNEL, specifically by generate flow state replication data; and forward the flow state replication data to the at least one application node through the link included in the port channel as the cluster control packet.
Muscarella (US 7,783,651) relates to METHODS AND APPARATUS FOR PROVIDING ONE-ARM NODE CLUSTERING USING A PORT CHANNEL, specifically includes interface functionality for asynchronously updating a visual representation of the objects of the distributed object tree instance responsive to performing the operation at the server with the distributed object tree instance, where asynchronously updating the visual representation is asynchronous with respect to the request,
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162